Citation Nr: 0329899	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
rheumatic heart disease.

2.  Entitlement to an increased rating for rheumatic heart 
disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



REMAND

On April 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran has reported that he 
has a new letter concerning his 
disability from a cardiologist, Dr. 
Robert Blews.  He has also referred to 
a letter from a Dr. Blalock.  Letters 
from those doctors are not in the 
claims file.  Please ask the veteran to 
submit the letters from Dr. Blews and 
Dr. Blalock for consideration in 
deciding his claims.  In addition, 
please ask the veteran in what years he 
received treatment from Dr. Blews, 
Dr. Blalock, and Dr. Raymond Duong 
(whose letter is in the claims file).  
Then, make arrangements to obtain 
records of treatment of the veteran by 
Dr. Blews, Dr. Blalock, and Dr. Duong, 
for the periods identified by the 
veteran.  (The letters from Dr. Blews 
and Dr. Blalock may show their 
addresses, or the veteran may be able 
to provide those addresses.  
A September 1999 letter in the claims 
file indicated that Dr. Duong was with 
Martin Memorial Medical Group, at 2300 
East Ocean Boulevard, Suite 16, Stuart, 
Florida 34996, telephone number (561) 
223-5628).

2.  Obtain the veteran's medical 
records from the VA Outpatient Clinic 
in Oakland Park, Florida, for any 
treatment for any condition during the 
period of 1992 through the present.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a cardiovascular 
examination to determine the degree of 
the veteran's current cardiovascular 
impairment, and to obtain an opinion as 
to the likely etiology of that 
impairment.  Specifically, the examiner 
should be asked to report the level of 
metabolic equivalents (METs) at which 
the veteran develops dyspnea, fatigue, 
angina, dizziness, or syncope.  If 
exercise testing cannot be done for 
medical reasons, the examiner should 
provide an estimate of the level of 
activity (expressed in METs, and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness or syncope.  The 
examiner is asked to provide an opinion 
as to what extent any dyspnea, fatigue, 
chest pain, dizziness, or syncope, or 
any inability to complete exercise 
testing, are related to nonservice-
connected conditions, to include 
diabetes mellitus, joint disease, 
obesity, cervical hernia or other 
nonservice-connected conditions.
Then, the examiner should be asked to 
provide, with consideration of the 
evidence in the claims folder, an 
opinion as to whether it is at least as 
likely as not that the veteran's 
cardiovascular impairment is 
attributable to the valvular heart 
disease that was treated during his 
service, or to the continuing effects 
or residuals of that disease.
 
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





